Exhibit 10.51

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is made as of June 1,
2010 (“Effective Date”), by and between ARE-901/951 GATEWAY BOULEVARD, LLC, a
Delaware limited liability company (“Landlord”), and THERAVANCE, INC., a
Delaware corporation (“Tenant”).

 

RECITALS

 

A.                                    Landlord and Tenant are now parties to
that certain Amended and Restated Lease Agreement dated January 1, 2001 (the
“Lease”).  Pursuant to the Lease, Tenant leases certain premises consisting of
approximately 59,816 rentable square feet (“Premises”) in a three (3)-story
building located at 951 Gateway Boulevard, South San Francisco, California.  The
Premises are more particularly described in the Lease.  Capitalized terms used
herein without definition shall have the meanings defined for such terms in the
Lease.

 

B.                                    Pursuant to that certain Sublease dated
February 9, 2009 (“Sublease”) now between Tenant and IPERIAN, INC., a Delaware
corporation (as successor-in-interest to iZumi Bio, Inc.,) (“Subtenant”), Tenant
subleases to Subtenant the entire second floor of the Building, consisting of
approximately 19,988 rentable square feet (“Second Floor Premises”).

 

C.                                    Landlord and Tenant desire, subject to the
terms and conditions set forth below, to amend the Lease to, among other things,
(i) extend the Term of the Lease, (ii) provide for the surrender by Tenant of
the entire first floor of the Building, consisting of approximately 19,914
rentable square feet (“First Floor Premises”) on May 31, 2011 (“FFP Surrender
Date”), and (iii) provide for the surrender by Tenant of the Second Floor
Premises on March 31, 2012 (“SFP Surrender Date”).

 

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1.                                      Term.  The “Expiration Date” of the Term
of the Lease is hereby extended from March 31, 2012, until May 31, 2020.  From
and after the Effective Date, references in the Lease to “Term” shall mean the
one hundred twenty (120) months commencing on June 1, 2010 and expiring on
May 31, 2020.

 

2.                                      Premises.

 

a.                                      Following the FFP Surrender Date.
Notwithstanding anything to the contrary contained in the Lease, commencing on
June 1, 2011, the definition of “Premises” shall be amended to mean the Second
Floor Premises and the Third Floor Premises.

 

As of June 1, 2011, the Site Plan attached to the Lease as Exhibit A2 describing
the Premises shall be deleted and replaced with Exhibit A attached hereto.

 

b.                                      Following the SFP Surrender Date. 
Commencing on April 1, 2012, the definition of “Premises” shall be amended to
mean the Third Floor Premises.

 

As of April 1, 2012, Exhibit A attached hereto shall be amended to exclude the
Second Floor Premises.

 

[g126391kq01i001.jpg]

 

1

--------------------------------------------------------------------------------


 

3.                                      Premises Square Footage.

 

a.                                      Following the FFP Surrender Date. 
Commencing on June 1, 2011, the definition of “Premises Square Footage”
contained in the Basic Lease Information shall be deleted and replaced with the
following:

 

“Premises Square Footage:                                           39,902
rentable square feet”

 

b.                                      Following the SFP Surrender Date. 
Commencing on April 1, 2012, the definition of “Premises Square Footage”
contained in the Basic Lease Information shall be deleted and replaced with the
following:

 

“Premises Square Footage:                                           19,914
rentable square feet”

 

4.                                      Tenant’s Proportionate Share.

 

a.                                      Following the FFP Surrender Date. 
Commencing on June 1, 2011, the definitions of “Tenant’s Proportionate Share of
Project” and “Tenant’s Proportionate Share of Building” contained in the Basic
Lease Information shall be deleted and replaced with the following:

 

“Tenant’s Proportionate Share of Project:          66.71%

 

Tenant’s Proportionate Share of Building:        66.71%”

 

b.                                      Following the SFP Surrender Date. 
Commencing on April 1, 2012, the definitions of “Tenant’s Proportionate Share of
Project” and “Tenant’s Proportionate Share of Building” contained in the Basic
Lease Information shall be deleted and replaced with the following:

 

“Tenant’s Proportionate Share of Project:          33.29%

 

Tenant’s Proportionate Share of Building:        33.29%”

 

5.                                      Monthly Base Rent.

 

a.                                      First Floor Premises/Third Floor
Premises.  Notwithstanding anything to the contrary contained in the Lease,
commencing on the Effective Date of this First Amendment, Monthly Base Rent for
the First Floor Premises and the entire third floor of the Building, consisting
of approximately 19,914 rentable square foot feet (“Third Floor Premises”) shall
be payable as follows through the FFP Surrender Date:

 

Time Period

 

Monthly Base Rent

 

 

 

6/1/10 — 5/31/11

 

$103,552.80 per month

 

b.                                      Third Floor Premises.  Notwithstanding
anything to the contrary contained in the Lease, commencing on June 1, 2011,
Monthly Base Rent for the Third Floor Premises shall be payable pursuant to the
following table:

 

Time Period

 

Monthly Base Rent

 

 

 

6/1/11 — 3/31/12

 

$55,759.20 per month

4/1/12 — 3/31/13

 

$58,746.30 per month

4/1/13 — 3/31/14

 

$60,508.69 per month

4/1/14 — 3/31/15

 

$62,323.95 per month

 

2

--------------------------------------------------------------------------------


 

4/1/15 — 3/31/16

 

$64,193.69 per month

4/1/16 — 3/31/17

 

$66,119.50 per month

4/1/17 — 3/31/18

 

$68,103.08 per month

4/1/18 — 3/31/19

 

$70,146.17 per month

4/1/19 — 3/31/20

 

$72,250.56 per month

4/1/20 — 5/31/20

 

$74,418.08 per month

 

c.                                       Second Floor Premises.  Notwithstanding
anything to the contrary contained in the Lease, commencing on the date of this
First Amendment, Tenant shall pay to Landlord Monthly Base Rent for the Second
Floor Premises through the SFP Surrender Date, as follows:

 

Time Period

 

Monthly Base Rent

 

 

 

6/1/10 — 11/30/10

 

$51,968.80 per month

12/1/10 - 2/28/11

 

$41,175.28 per month

3/1/11 — 3/31/12

 

$42,410.54 per month

 

6.                                      Notice to Subtenant.  Concurrently with
Tenant’s execution of this First Amendment, Tenant shall notify Subtenant in
writing that the Lease with respect to the Second Floor Premises will terminate
as of March 31, 2012, pursuant to this First Amendment, and that Subtenant shall
have no right to extend the term of the Sublease beyond March 31, 2012.

 

7.                                      Additional Rent.  Notwithstanding
anything to the contrary contained in the Lease, commencing on December 1, 2010,
until the SFP Surrender Date, Tenant shall be required to pay for Expenses (as
defined in Paragraph 4.2 of the Lease) with respect to the Second Floor Premises
only in an amount equal to $1.50 per rentable square foot of the Second Floor
Premises per month.  Notwithstanding the foregoing, Tenant shall continue to pay
Expenses and Additional Rent for the First Floor Premises (through the FFP
Surrender Date, as the same may be extended pursuant to Section 12(a) below) and
the Third Floor Premises as provided for in the Lease.

 

8.                                      Additional Tenant Improvement
Allowance.  Landlord and Tenant have amended the 901 Gateway Lease to, among
other things, provide Tenant an “Additional TI Allowance” of up to
$2,606,840.00.  Notwithstanding anything to the contrary contained in the 901
Gateway Lease, Tenant shall only have the right to use up to $782,052.00 of the
Additional TI Allowance for the design and construction of fixed and permanent
improvements within the Third Floor Premises desired by and performed by Tenant
and which improvements shall be of a fixed and permanent nature (the “Additional
Tenant Improvements”); provided, however, that Tenant shall comply with the
terms of Section 3 of that certain First Amendment to Lease of even date
herewith entered into by Landlord and Tenant with respect to the 901 Gateway
Lease in connection with Tenant’s use of the Additional TI Allowance and the
construction by Tenant of the Additional Tenant Improvements within the Third
Floor Premises.

 

9.                                      Security Deposit.  Effective as of the
Effective Date of this First Amendment, Paragraph 7 of the Lease is hereby
deleted in its entirety and replaced with the following:

 

“7.                                Security Deposit.  Tenant acknowledges and
agrees that Tenant has delivered to Landlord a Security Deposit (as defined in
the 901 Gateway Lease) pursuant to the terms of the 901 Gateway Lease and that
Landlord shall have the right to apply all or any portion of such Security
Deposit in connection with any Default (as defined in Paragraph 24) under this
Lease.

 

The Security Deposit is not an advance rental deposit or a measure of Landlord’s
damages in case of Tenant’s default.  Upon each occurrence of a Default  by
Tenant under this Lease, Landlord may use all or any part of the Security
Deposit to pay delinquent payments due

 

3

--------------------------------------------------------------------------------


 

under this Lease, future rent damages under California Civil Code
Section 1951.2, and the cost of any damage, injury, expense or liability caused
by such Default, without prejudice to any other remedy provided herein or
provided by law.  Landlord’s right to use the Security Deposit under this
Paragraph 7 includes the right to use the Security Deposit to pay future rent
damages following the termination of this Lease pursuant to Paragraph 25.5
below.  Upon any use of all or any portion of the Security Deposit, Tenant shall
pay Landlord within twenty (20) days after receipt of written demand the amount
that will restore (by the delivery of a replacement or amended Letter of Credit)
the Security Deposit to the amount set forth in the definition of “Letter of
Credit” set forth in the Basic Lease Information of the 901 Gateway Lease. 
Tenant hereby waives the provisions of any law, now or hereafter in force,
including, without limitation, California Civil Code Section 1950.7, which
provide that Landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of rent, to repair damage
caused by Tenant or to clean the Premises, it being agreed that Landlord may, in
addition, claim those sums reasonably necessary to compensate Landlord for any
other loss or damage, foreseeable or unforeseeable, caused by the Default of
Tenant  or any of Tenant’s Agents under this Lease.  Upon bankruptcy or other
debtor-creditor proceedings against Tenant, the Security Deposit shall be deemed
to be applied first to the payment of Rent and other charges due Landlord for
periods prior to the filing of such proceedings, subject to applicable
bankruptcy law.  If Tenant shall fully perform every provision of this Lease to
be performed by Tenant and Landlord is holding cash in the amount of a
bifurcated Letter of Credit  (as described below) or cash proceeds therefrom,
the Security Deposit, or any balance thereof (i.e., after deducting therefrom
all amounts to which Landlord is entitled under the provisions of this Lease),
shall be returned to Tenant within ninety (90) days after the expiration or
earlier termination of this Lease.  If Landlord is holding a bifurcated Letter
of Credit upon the expiration or earlier termination of this Lease, Landlord
shall comply with the LC Issuer’s requirements necessary to cancel the
bifurcated Letter of Credit by the date that is ninety (90) days after the
expiration or earlier termination of this Lease.

 

Notwithstanding anything contained in this Paragraph 7 to the contrary, if
Landlord draws on the Letter of Credit for any reason, then Tenant shall have
the right, upon ten (10) days’ prior written notice to Landlord, to obtain a
refund from Landlord of any unapplied proceeds of the Letter of Credit which
Landlord has drawn upon, any such refund being conditioned upon Tenant
simultaneously delivering to Landlord a replacement Letter of Credit in the
amount required by, and otherwise meeting the requirements contained in, this
Paragraph 7 and Paragraph 7 of the 901 Gateway Lease.

 

Notwithstanding anything to the contrary contained herein or in the 901 Gateway
Lease, if requested by Landlord at any time following the date of this Lease,
Tenant shall cause the LC Issuing Bank (as defined in the 901 Gateway Lease) to
bifurcate the Letter of Credit (as defined in the 901 Gateway Lease) into two
separate letters of credit, one securing Tenant’s obligations under the 901
Gateway Lease and the other securing Tenant’s obligations under this Lease. 
Such bifurcated letters of credit shall each be in an amount specified by
Landlord, provided that the aggregate amount of such letters of credit shall
equal the amount of the Letter of Credit immediately prior to such bifurcation. 
Concurrently with the bifurcation of the Letter of Credit, Landlord and Tenant
shall enter into a modification of the 901 Gateway Lease and a modification of
this Lease, which modifications shall amend Paragraph 7 of the 901 Gateway Lease
and this Paragraph 7 to provide for separate, stand-alone security deposit
provisions in the 901 Gateway Lease and this Lease.

 

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Paragraph 7, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein.  Upon such transfer to such transferee or the
return of the Security Deposit to Tenant, Landlord shall have no further
obligation with respect to the Security Deposit, and Tenant’s right to the
return of the Security

 

4

--------------------------------------------------------------------------------


 

Deposit shall apply solely against Landlord’s transferee.  Landlord’s obligation
respecting the Security Deposit is that of a debtor, not a trustee, and no
interest shall accrue thereon.”

 

10.                               Unreserved Parking Spaces.  Commencing on
June 1, 2011, the definition of “Unreserved Parking Spaces” contained in the
Basic Lease Information shall be deleted and replaced with the following:

 

“Unreserved Parking Spaces:                                Subject to the terms
of Paragraph 50, Tenant shall have the right, in common with other tenants of
the Project pro rata in accordance with the rentable area of the Premises and
the rentable areas of the Project occupied by such other tenants, to park in the
Project Parking Areas (as defined in Paragraph 50).”

 

11.                               Surrender Plan.  Effective as of the Effective
Date of this First Amendment, Paragraph 32.9 of the Lease hereby is deleted in
its entirety and replaced with the following:

 

“32.9                  Condition of Premises upon Expiration or Termination. 
Upon the expiration of the Term or earlier termination of Tenant’s right of
possession, Tenant shall surrender the Premises to Landlord (x) free of
Hazardous Materials brought upon, kept, used, stored, handled, treated,
generated in, or released or disposed of from, the Premises by Tenant or
Tenant’s Agents (“Tenant HazMat Operations”) in a manner consistent with prudent
commercial practices and such that no Hazardous Materials resulting from Tenant
HazMat Operations remain at the Premises in violation of Environmental
Requirements and the continued presence of such Hazardous Materials are not in
excess of industry standards for the occupancy and re-use of the Premises for
research and scientific purposes by a subsequent tenant of the Premises, and
(z) released of any license, clearance or other authorization of any kind issued
by any governmental authority having jurisdiction over the use, storage,
handling, treatment, generation, release, disposal, removal or remediation of
Hazardous Materials in, on or about the Premises (collectively referred to
herein as “Hazardous Materials Clearances”).  At least 3 months prior to the
surrender of the Premises, Tenant shall deliver to Landlord a narrative
description of the actions proposed (or required by any governmental authority)
to be taken by Tenant in order to surrender the Premises (including any
installations permitted by Landlord to remain in the Premises) at the expiration
or earlier termination of the Term, free from any residual impact from the
Tenant HazMat Operations and in a manner consistent with prudent commercial
practices and such that no Hazardous Materials resulting from Tenant HazMat
Operations remain at the Premises in violation of Environmental Requirements and
the continued presence of Hazardous Materials are not in excess of industry
standards for the occupancy and re-use of the Premises for research and
scientific purposes by a subsequent tenant of the Premises (the “Surrender
Plan”).  Such Surrender Plan shall be accompanied by a current listing of
(i) all Hazardous Materials licenses and permits held by or on behalf of any of
Tenant or Tenant’s Agents with respect to the Premises, and (ii) all Hazardous
Materials used, stored, handled, treated, generated, released or disposed of or
from the Premises by Tenant or Tenant’s Agents, and shall be subject to the
review and approval of Landlord’s environmental consultant, which approval shall
not be unreasonably withheld, conditioned or delayed.  In connection with the
review and approval of the Surrender Plan, upon the request of Landlord, Tenant
shall deliver to Landlord or its consultant such additional non-proprietary
information concerning Tenant HazMat Operations as Landlord reasonably shall
request.  On or before such surrender, Tenant shall deliver to Landlord
commercially reasonable evidence that the approved Surrender Plan has been
satisfactorily completed and Landlord shall have the right, subject to
reimbursement at Tenant’s expense as set forth below, to cause Landlord’s
environmental consultant to inspect the Premises and perform such additional
procedures as may be deemed reasonably necessary to confirm that the Premises
are, as of the effective date of such surrender or early termination of the
Lease, free from any residual impact from Tenant HazMat Operations as required
pursuant to this Paragraph 7.  Tenant shall reimburse Landlord, as Additional
Rent, for the actual out-of pocket expense incurred by Landlord for Landlord’s
environmental consultant to review and approve the Surrender Plan and to visit
the Premises and verify satisfactory completion of the same, which

 

5

--------------------------------------------------------------------------------


 

cost shall not exceed $5,000.  Landlord shall have the unrestricted right to
deliver such Surrender Plan (subject to any standard non-reliance letter, if
any, prepared by Tenant and delivered by Tenant to Landlord concurrently with
Tenant’s delivery of the Surrender Plan to Landlord, which non-reliance letter
shall be applicable only to third parties other than Landlord) and any report by
Landlord’s environmental consultant with respect to the surrender of the
Premises to Landlord’s potential tenants, purchasers, lenders and other third
parties with a need to know in connection with Landlord’s business; provided,
however, that Landlord instructs such parties to treat the same as confidential.

 

If Tenant shall fail to prepare or submit a Surrender Plan reasonably approved
by Landlord, or if Tenant shall fail to complete the approved Surrender Plan, 
or if such Surrender Plan, whether or not approved by Landlord, shall fail to
adequately address any residual effect of Tenant HazMat Operations in, on or
about the Premises, shall fail to adequately address any Hazardous Materials
resulting from Tenant’s HazMat Operations remaining at the Premises in violation
of Environmental Requirements or in a manner not consistent with prudent
commercial practices or such that the continued presence of such Hazardous
Materials are in excess of industry standards for the occupancy and re-use of
the Premises for research and scientific purposes by a subsequent tenant of the
Premises,  Landlord shall have the right to take such actions as Landlord
reasonably may deem reasonable or appropriate to assure that the Premises and
the Project are surrendered free from any such residual impact from Tenant
HazMat Operations, the cost of which actions shall be reimbursed by Tenant as
Additional Rent, without regard to the limitation set forth in the first
paragraph of this Paragraph 32.9.

 

All obligations of Tenant hereunder not fully performed as of the expiration or
earlier termination of this Lease, including the obligations of Tenant under
Paragraph 32 of this Lease, shall survive the expiration or earlier termination
of the Term, including, without limitation, indemnity obligations, payment
obligations with respect to rent and obligations concerning the condition and
repair of the Premises.”

 

12.                               Surrender of the Surrender Premises.

 

a.                                      First Floor Premises.  The Lease with
respect to the First Floor Premises shall terminate as provided for in the Lease
on the FFP Surrender Date.  Tenant shall voluntarily surrender the First Floor
Premises on or before such date in the condition which Tenant is required to
surrender the Premises as of the expiration of the Lease.  Tenant represents and
warrants that since the Commencement Date of the Lease, the First Floor Premises
has been used solely for offices purposes, warehousing and shipping and
receiving (including the storage of Subtenant’s chemicals in the warehouse space
and storage of chemical waste in the chemical waste room located in the First
Floor Premises).  Notwithstanding anything to the contrary contained herein or
in the Lease, so long as the First Floor Premises continues to be used solely
for office purposes, warehousing and shipping and receiving through the FFP
Surrender Date, Tenant shall not be required to provide Landlord a Surrender
Plan with respect to the First Floor Premises in connection with Tenant’s
surrender of the First Floor Premises.  From and after the FFP Surrender Date,
Tenant shall have no further rights or obligations of any kind with respect to
the First Floor Premises.  Notwithstanding the foregoing, those provisions of
the Lease which, by their terms, survive the termination of the Lease shall
survive the surrender of the First Floor Premises and termination of the Lease
with respect to the First Floor Premises as provided for herein.  Nothing herein
shall excuse Tenant from its obligations under the Lease with respect to the
First Floor Premises prior to the FFP Surrender Date.  Notwithstanding anything
to the contrary contained in the Lease, (i) Tenant shall not be required to
remove any Tenant Improvements or Alterations from the First Floor Premises in
connection with its surrender of the First Floor Premises and all Tenant
Improvements and Alterations located in the First Floor Premises shall become
the Property of Landlord on the Surrender Date, and (ii)  in addition to any
such Tenant Improvements and Alterations, all casework, if any, located in the
First Floor

 

6

--------------------------------------------------------------------------------


 

Premises as of the date of this First Amendment shall also remain in the First
Floor Premises and become the Property of Landlord on the Surrender Date.

 

Tenant has informed Landlord that Tenant will be relocating certain of its
employees currently located in the First Floor Premises to a portion of Tenant’s
premises located within the 901 Gateway Building (as defined below).  Tenant
shall have the right to extend the term of the Lease with respect to the First
Floor Premises for a period of ninety (90) days in order to complete the
relocation of its employees.  Not later than 90 days after the mutual execution
and delivery of this First Amendment by the parties, Tenant shall notify
Landlord in writing (“FFP Notice”) whether Tenant elects to extend the term of
the Lease with respect to the First Floor Premises for such ninety (90) day
period.  If Tenant delivers the FFP Notice to Landlord within the time period
provided in the immediately preceding sentence, the FFP Surrender Date shall be
automatically extended for one (1) additional period of ninety (90) days (“FFP
Extension Period”).  During the FFP Extension Period, Tenant shall have the
right to continue to occupy the First Floor Premises pursuant to all of the
terms and conditions of the Lease, as modified by this First Amendment;
provided, however, that Tenant shall be required to pay Monthly Base Rent for
the First Floor Premises in an amount equal to $55,759.20 per month for each
month of the FFP Extension Period, along with all Additional Rent payable with
respect to the First Floor Premises pursuant to the terms of the Lease.

 

b.                                      Second Floor Premises.  The Lease with
respect to the Second Floor Premises shall terminate as provided for in the
Lease on the SFP Surrender Date.  Tenant shall voluntarily surrender the Second
Floor Premises on or before such date in the condition which Tenant is required
to surrender the Premises as of the expiration of the Lease and in compliance
with the surrender requirements set forth in the Lease (including this First
Amendment).  From and after the SFP Surrender Date, Tenant shall have no further
rights or obligations of any kind with respect to the Second Floor Premises. 
Notwithstanding the foregoing, those provisions of the Lease which, by their
terms, survive the termination of the Lease shall survive the surrender of the
Second Floor Premises and termination of the Lease with respect to the Second
Floor Premises as provided for herein.  Nothing herein shall excuse Tenant from
its obligations under the Lease with respect to the Second Floor Premises prior
to the SFP Surrender Date.  Notwithstanding anything to the contrary contained
in the Lease, (i) Tenant shall not be required to remove any Tenant Improvements
or Alterations from the Second Floor Premises in connection with its surrender
of the Second Floor Premises and all Tenant Improvements and Alterations located
in the Second Floor Premises shall become the Property of Landlord on the SFP
Surrender Date, and (ii) in addition to any such Tenant Improvements and
Alterations, all laboratory casework located in the Second Floor Premises as of
the date of this First Amendment shall also remain in the Second Floor Premises
and become the Property of Landlord on the SFP Surrender Date.

 

Notwithstanding anything to the contrary contained herein, Tenant acknowledges
that Landlord may enter into a direct lease with Subtenant pursuant to which
Subtenant would lease the Second Floor Premises directly from Landlord following
the SFP Surrender Date (“Direct Lease”).  If Landlord and Subtenant enter into a
Direct Lease prior to the SFP Surrender Date,  Tenant shall not be required to
provide Landlord a Surrender Plan with respect to the Second Floor Premises in
connection with Tenant’s surrender of the Second Floor Premises; provided,
however, that Landlord shall have the right to conduct any inspections and
testing of the Second Floor Premises determined reasonably necessary by Landlord
to determine whether the condition of the Second Floor Premises is in compliance
with the provisions of the Lease and whether any contamination has occurred in
or from the Second Floor Premises.  Upon request from Tenant, Landlord shall
provide Tenant with a copy of the results of such testing, subject to Landlord’s
standard non-reliance letter.  Notwithstanding anything to the contrary
contained herein, Tenant shall be required to pay the cost of such testing of
the Second Floor Premises if there is a violation of Paragraph 32 of the Lease
caused by Tenant or any of Tenant’s Agents or if contamination for which Tenant
is responsible under Paragraph 32 of the Lease is identified,

 

7

--------------------------------------------------------------------------------


 

along with all costs incurred to clean up, remove or remediate any contamination
identified by the investigations and testing conducted by Landlord hereunder.

 

c.                                       First Floor Warehouse/Shipping and
Receiving.  Landlord acknowledges and agrees that from and after the FFP
Surrender Date the warehouse and shipping and receiving areas located in the
First Floor Premises will be Common Area to which Tenant, Subtenant and other
tenants, licensees and occupants of the Building will have shared access for
warehouse and shipping and receiving purposes.  In addition, in connection with
the splitting of services pursuant to Section 13 below, Tenant may be required
to locate the new CDA compressor, N2 and CO2 distribution systems and the House
Vacuum in the warehouse space, which likely would result in the removal of some
existing cages (collectively, the “Warehouse Relocation Work”).  Subject to the
provisions of Section 13 below, Landlord consents to Tenant’s installation of
the Warehouse Relocation Work in the First Floor warehouse, and Tenant’s
continued use of the warehouse and shipping and receiving areas in the First
Floor Premises in common with other tenants, licensees and occupants of the
Building from and after the FFP Surrender Date for such purposes.

 

13.                               Splitting of Services.  Landlord and Tenant
acknowledge that because Tenant currently leases the entire Building pursuant to
the Lease and that certain adjacent building located at 901 Gateway Boulevard,
South San Francisco, California (“901 Building”) pursuant to the 901 Gateway
Lease, the services identified in this Section 13, along with any additional
services which may be identified by both Landlord and Tenant, each in the
exercise of its reasonable discretion (collectively, “Shared Services”), are
currently shared between the Building and the 901 Building.  Because Tenant is
surrendering the First Floor Premises and the Second Floor Premises pursuant to
this First Amendment, Tenant has requested that the Shared Services be split
pursuant to this Section 13 so that they may independently serve each of the
Building and the 901 Building, respectively (“Splitting Work”).

 

a.                                      Landlord shall make available to Tenant
an allowance of up to $250,000.00 (the “Splitting Allowance”) for the Splitting
Work.  Except for the Splitting Allowance, Tenant shall be solely responsible
for all of the costs of the Splitting Work.  Landlord and Tenant agree to work
together in good faith to minimize the cost of the Splitting Work.  The
Splitting Allowance shall only be available for use by Tenant for the payment of
the cost of the Splitting Work until July 31, 2012, and any portion of the
Splitting Allowance which has not been disbursed by Landlord for the Splitting
Work on or before the expiration of such date shall be forfeited and shall not
be available for use by Tenant.  Notwithstanding anything to the contrary
contained herein, Landlord and Tenant shall agree upon the equitable allocation
of the cost of the Splitting Work for any additional Shared Services identified
by Landlord and Tenant after July 31, 2012, at the time such additional Shared
Services are identified.

 

b.                                      Unless Landlord elects otherwise, Tenant
shall perform the Splitting Work pursuant to plans approved by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed.  The
contractors for the Splitting Work shall be shall be selected by Tenant, subject
to Landlord’s approval, which approval shall not be unreasonably withheld.
conditioned or delayed.  Prior to the commencement of the Splitting Work, Tenant
shall deliver to Landlord a copy of any contract with Tenant’s contractors and
certificates of insurance from any contractor performing any part of the
Splitting Work evidencing industry standard commercial general liability,
automotive liability, “builder’s risk”, and workers’ compensation insurance. 
Tenant shall cause the general contractor to provide a certificate of insurance
naming Landlord, Alexandria Real Estate Equities, Inc., and Landlord’s lender
(if any) as additional insureds for the general contractor’s liability coverages
required above.  Landlord shall be entitled to receive the benefit of any
warranties, if any, obtained by Tenant with respect to Splitting Work

 

8

--------------------------------------------------------------------------------

 


 

c.                                       Except as otherwise expressly provided
in this Section 13(c), Tenant shall cause the Splitting Work to be completed on
or before June 30, 2012.  Notwithstanding the foregoing, Tenant shall complete
the Splitting Work with respect to the CO2, N2, CDA, DI and House Vacuum
distribution of services (“Specified Services”) no later than April 30, 2012;
provided, however, that Landlord may, by not less than one hundred twenty (120)
days’ prior written notice to Tenant, cause Tenant to complete the Splitting
Work with respect to the Specified Services prior to such date if Landlord
intends to enter into a lease or other occupancy agreement with a third party
(including, without limitation, Subtenant) with respect to any portion of the
First Floor Premises and/or Second Floor Premises.

 

d.                                      Notwithstanding anything to the contrary
contained herein, Tenant shall not be required to perform any Splitting Work
with respect to the telephone, IT, building management and security systems
serving the Building prior to March 31, 2011.  Prior to such date, Landlord and
Tenant agree to work together in good faith to determine the manner and timing
of splitting such systems at the lowest possible cost.

 

Tenant, at Tenant’s sole cost and expense, shall disconnect the existing public
address systems serving the First Floor Premises and the Second Floor Premises
on or before April 30, 2011.

 

14.                               Utilities.  On or before September 1, 2010,
Tenant shall transfer all water, electricity, heat, light, power, sewer, refuse
and trash collection contracts for the Building to Landlord.  With respect to
Tenant’s obligation to transfer utilities to Landlord, Tenant and Landlord shall
reasonably cooperate to ensure that each such utility will continue to be
available to the Building without interruption.  Such cooperation shall include
working with each party’s account representative to coordinate the termination
of the utility service in Tenant’s name and the commencement of such service in
Landlord’s name in a manner that permits utility service without disruption. 
With respect to janitorial services for the Premises, during the Term, as
extended, Tenant shall provide janitorial services to the Premises pursuant to
its contract for janitorial services with the vendor performing such services
for the 901 Building and Landlord shall have no obligation to provide janitorial
services to the Premises.  Except for janitorial services provided by Landlord
with respect to the Common Areas, which shall be passed through as an Expense,
Landlord shall provide for its own janitorial service to that portion of the
Building not occupied by Tenant, and may not charge Tenant for any portion of
such service as an Expense or otherwise.

 

Notwithstanding anything to the contrary contained in the Lease, as of the date
that all such utilities are established in Landlord’s name, Paragraph 5.1 of the
Lease shall be deleted in its entirety and replaced with the following:

 

“5.1                         Tenants Obligation to Pay

 

Landlord shall provide, subject to the terms of this Paragraph 5.1, water,
electricity, heat, light, power, sewer, and other utilities (including natural
gas [but not process gas] and fire sprinklers to the extent the Project is
plumbed for such services), refuse and trash collection and janitorial services
(collectively, “Utilities”).  Landlord shall pay, as part of Expenses or subject
to Tenant’s reimbursement obligation, for all Utilities used on the Premises,
all maintenance charges for Utilities, and any storm sewer charges or other
similar charges for Utilities imposed by any governmental authority or Utility
provider, and any taxes, penalties, surcharges or similar charges thereon. 
Landlord may cause, at Tenant’s expense, any Utilities to be separately metered
or charged directly to Tenant by the provider.  Notwithstanding the foregoing,
Tenant’s cost for the installation of any separate meter shall not exceed that
then-applicable cost of a “Demon Meter” or its reasonable equivalent.  Tenant
shall pay directly to the Utility provider, prior to delinquency, any separately
metered Utilities and services which may be furnished to Tenant or the Premises
during the Term.  Tenant shall pay, as part of Expenses, its share of all
charges for jointly metered Utilities based upon consumption, as reasonably
determined by Landlord.  Tenant acknowledges that the Premises, the Building
and/or the Project may become subject to the

 

9

--------------------------------------------------------------------------------


 

rationing of Utility services or restrictions on Utility use as required by a
public utility company, governmental agency or other similar entity having
jurisdiction thereof.  Tenant acknowledges and agrees that its tenancy and
occupancy hereunder shall be subject to such rationing or restrictions as may be
imposed upon Landlord, Tenant, the Premises, the Building and/or the Project,
and Tenant shall in no event be excused or relieved from any covenant or
obligation to be kept or performed by Tenant by reason of any such rationing or
restrictions.  Upon request from Landlord, Tenant agrees to cooperate in good
faith with Landlord to develop the most efficient energy conservation program
possible in order to comply with Laws, but in no event shall Landlord have the
right to implement any energy conservation program (except to the extent
mandated by Law) which unreasonably interferes, in Tenant’s reasonable good
faith judgment, with Tenant’s operation of its business at the Premises.  Except
to the extent that an energy conservation or program or measure is mandated by
Law, Tenant shall have the right, in Tenant’s reasonable discretion, to approve
in advance any energy conservation program or measure proposed by Landlord.”

 

15.                               Emergency Generator. Although Landlord is the
owner of emergency generator and related automatic transfer switches serving the
Building and the 901 Building (collectively, the “Emergency Generator”), prior
to the date of this First Amendment, Tenant, as the sole tenant of the Building
and the 901 Building, has been operating and maintaining the Emergency
Generator. Tenant shall, on the date that is 1 day after the mutual execution
and delivery of this First Amendment by the parties (“EG Transfer Date”),
(x) deliver the Emergency Generator  to Landlord in good working order with a
full tank of diesel (y) assign to, transfer and deliver to Landlord all
governmental permits and licenses (to the extent such permits and licenses are
assignable), if any, warranties (to the extent assignable), operating and
maintenance manuals, records and other documents concerning the Emergency
Generator, and (y) terminate any service, maintenance or other contracts
maintained by Tenant with respect to the Emergency Generator.  Tenant has not
been obligated to maintain a wastewater permit in connection with the Emergency
Generator.  With respect to any permit required for the Emergency Generator,
Landlord acknowledges and agrees that Tenant has been in the process of
obtaining a generator permit in connection with a Tenant permitting process
underway with the Bay Area Air Quality Management District (“BAAQMD”) for the
901 Building, that Tenant will remove the generator from its permit application
with BAAQMD, and that Landlord will need to obtain a generator permit from
BAAQMD in its own name.  To the best of Tenant’s knowledge, Tenant does not have
any other permits in connection with the Emergency Generator.  To the extent
Tenant has current contracts with any vendors for the Emergency Generator,
Tenant and Landlord shall reasonably cooperate to assign or terminate such
contracts in the manner set forth in Section 14 above regarding utilities.

 

To the extent it is not possible for Tenant to remove the request for a
generator permit from its BAAQMD application or to assign or terminate any
service maintenance or other contracts within 1 day after the mutual execution
and delivery of this First Amendment, Tenant shall not be in default hereunder
if Tenant promptly commences efforts to do so and diligently performs until such
actions have been completed within a reasonable period after such date.

 

Landlord shall, within 5 days of the EG Transfer Date, as part of Expenses,
conduct such testing of the Emergency Generator required, in Landlord’s sole and
absolute discretion, to determine whether the Emergency Generator is, in fact,
in good working order.  If such testing discloses that the Emergency Generator
is not in good working order, Landlord shall have the right, at Tenant’s sole
cost and expense, to perform any maintenance and/or repairs required to put the
Emergency Generator in good working order.

 

Following the EG Transfer Date, Landlord’s sole obligation for either providing
emergency generators or providing emergency back-up power to Tenant shall be:
(i) to provide emergency generators with not less than the current capacity of
the Emergency Generator and Tenant shall be entitled to Tenant’s share of the
capacity thereof available for use by all tenants

 

10

--------------------------------------------------------------------------------


 

of the Building and the 901 Building, collectively, in accordance with the
rentable area of the Premises and the 901 Building and the collective rentable
areas of the Building and the 901 Building occupied by such other tenants,
(ii) to contract with a third party to maintain the emergency generators
(“Emergency Generator Servicer”) as per the manufacturer’s standard maintenance
guidelines, and (iii) to obtain and maintain licenses for the emergency
generators as required by applicable law.  Landlord shall have no obligation to
provide Tenant with operational emergency generators or back-up power or to
supervise, oversee or confirm that the Emergency Generator Servicer or any other
third party maintaining the emergency generators is maintaining the generators
as per the manufacturer’s standard guidelines or otherwise.  Landlord shall
provide to Tenant copies of any reports received by Landlord from the Emergency
Generator Servicer regarding its maintenance and repairs of the emergency
generators; provided, however, that in no event shall Landlord’s failure to
deliver such reports constitute a default by Landlord under the Lease.  During
any period of replacement, repair or maintenance of the emergency generators
when the emergency generators are not operational, including any delays thereto
due to the inability to obtain parts or replacement equipment, Landlord shall
have no obligation to provide Tenant with an alternative back-up generator or
generators or alternative sources of back-up power.  Tenant expressly
acknowledges and agrees that Landlord does not guaranty that such emergency
generators will be operational at all times or that emergency power will be
available to the Premises when needed.  Landlord shall provide Tenant with not
less than five (5) business days’ notice of the scheduled disruption in the
operation of the emergency generators. In the case of an emergency, Landlord
shall provide Tenant with notice of any emergency disruption as soon as
reasonably possible after Landlord becomes aware of the need for such emergency
disruption.

 

16.                               Maintenance.  Tenant shall continue to
maintain the Building pursuant to Paragraph 13.1 of the Lease following the FFP
Surrender Date until such date that Landlord notifies Tenant in writing that
Landlord shall assume the maintenance of the Building (“Assumption Date”);
provided, however, that in no event shall the Assumption Date occur after
July 31, 2011.  Nothing contained herein shall release Tenant from its
obligations arising prior to the Assumption Date.  Commencing on the Assumption
Date, Paragraph 13 of the Lease shall be deleted in its entirely and replaced
with the following:

 

“13.  MAINTENANCE AND REPAIRS OF PREMISES

 

13.1  Landlord Repairs.  Landlord, as an Expense, shall repair, replace when
necessary (as reasonably determined by Landlord) and maintain in good repair the
exterior of the Building (including exterior doors), parking, landscaping,
exterior lighting, roof membrane, roof covering and all other Common Areas of
the Project, including HVAC, plumbing, fire sprinklers, elevators, fire safety
equipment, sewer and septic systems, the Emergency Generator and all other
building systems serving the Premises and other portions of the Project
(“Building Systems”), uninsured losses and damages caused by Tenant, or by any
of Tenant’s Agents excluded.  Landlord, at Landlord’s sole cost without right of
reimbursement from Tenant, shall repair, replace when necessary (as reasonably
determined by Landlord) and maintain the structural portions of the roof
(specifically excluding the roof membrane and the roof covering, the repair
and/or replacement of which shall be treated as an Expense), the foundation,
footings, floor slab and load-bearing walls and exterior walls of the Building
(excluding any glass and any routine maintenance, including, without limitation,
any painting, sealing, patching and waterproofing of such walls, repair, the
maintenance of which shall be treated as an Expense), uninsured losses and
damages caused by Tenant or Tenant’s Agents excluded.  Any losses and damages
caused by Tenant or any Tenant Agent shall be repaired by Landlord, to the
extent not covered by insurance, at Tenant’s sole cost and expense.  Landlord
reserves the right to stop Building Systems services when necessary (i) by
reason of accident or emergency, or (ii) for planned repairs, alterations or
improvements, which are, in the reasonable judgment of Landlord, desirable or
necessary to be made, until said repairs, alterations or improvements shall have
been completed.  Landlord shall have no responsibility or liability for failure
to supply Building Systems services during any such

 

11

--------------------------------------------------------------------------------


 

period of interruption; provided, however, that Landlord shall, except in case
of emergency, give Tenant not less than five (5) business days’ advance notice
of any planned stoppage of Building Systems services for routine and planned
maintenance, repairs, alterations or improvements.  Tenant shall promptly give
Landlord written notice of any repair required by Landlord pursuant to this
section, after which Landlord shall make a commercially reasonable effort to
effect such repair within five (5) business days, or, where the repair cannot
reasonably be completed within five (5) business days, as soon as reasonably
possible thereafter.  Landlord shall not be liable for any failure to make any
repairs or to perform any maintenance unless such failure shall persist for an
unreasonable time after the time periods set forth herein.  Tenant waives its
rights under any state or local law to terminate this Lease or to make such
repairs at Landlord’s expense and agrees that the parties’ respective rights
with respect to such matters shall be solely as set forth herein. Repairs
required as the result of fire, earthquake, flood, vandalism, war, or similar
cause of damage or destruction shall be controlled by Paragraph 21.

 

Notwithstanding anything to the contrary contained in the Lease, commencing on
the Assumption Date, to the extent that Landlord performs or is required to
perform any capital repairs, replacements or improvements for the Project,
whether to comply with Law, with any obligation imposed on Landlord pursuant to
this Lease or at Landlord’s election, Tenant shall be responsible as part of
Expenses for its Proportionate Share of the cost of such capital repairs,
replacements and improvements amortized over the useful life (as reasonably
determined by Landlord taking into account relevant real estate accounting
principles, consistently applied, including, without limitation, the hours of
operation of the Building and its use for laboratory/office purposes) of such
capital items.  Tenant shall pay Tenant’s Proportionate Share of such amortized
costs for each month after such capital repairs, replacements or improvements
are completed until the first to occur of the expiration of the Term (as it may
be extended) or the end of the period over which such costs are amortized.

 

13.2                        Tenant’s Repairs.  Subject to Paragraph 13.1 hereof,
Tenant, at its expense, shall repair and maintain in good condition all portions
of the Premises, including, without limitation, entries, doors (excluding
exterior doors providing access to the Building, maintenance, repair and
replacement of which is the obligation of Landlord as an Expense), ceilings,
interior windows, interior walls, and the interior side of demising walls. 
Should Tenant fail to make any such repair or replacement or fail to maintain
the Premises, Landlord shall give Tenant notice of such failure.  If Tenant
fails to commence cure of such failure within ten (10) days of Landlord’s
notice, and thereafter diligently prosecute such cure to completion, Landlord
may perform such work and shall be reimbursed by Tenant within thirty (30) days
after receipt of written demand therefor (together with reasonable
documentation); provided, however, that if such failure by Tenant creates or
could create an emergency, Landlord may immediately commence cure of such
failure and shall thereafter be entitled to recover the actual and reasonable
costs of such cure from Tenant.  Subject to Paragraphs 21 and 22 of the Lease,
Tenant shall bear the full uninsured cost of any repair or replacement to any
part of the Project that results from damage caused by Tenant or any Tenant
Party and any repair that benefits only the Premises.”

 

17.                               Signs.  Tenant shall be entitled to its
Proportionate Share of any available external Building signage, if any, which
signage shall be at Tenant’s cost and expense.  Notwithstanding the foregoing,
Tenant acknowledges and agrees that Tenant’s signage on the Building including,
without limitation, the size, color and type, shall be subject to Landlord’s
prior written approval and shall be consistent with Landlord’s signage program
at the Project and applicable legal requirements.  Tenant shall be responsible,
at Tenant’s sole cost and expense, for the maintenance of Tenant’s signage, for
the removal of Tenant’s signs at the expiration or earlier termination of this
Lease and for the repair all damage resulting from such removal.

 

18.                               Option to Renew.  Tenant shall have two
(2) options (each a “Renewal Option”) to extend the term of this Lease with
respect to the entire Premises for successive periods of five (5) years each
(each a “Renewal Term”) pursuant to the provisions of Paragraph 49 of the
Lease.  For

 

12

--------------------------------------------------------------------------------


 

avoidance of doubt, the parties hereby acknowledge and agree that if the Monthly
Base Rent during any Renewal Term is calculated pursuant to Paragraph
49.4(ii) of the Lease, Monthly Base Rent shall be increased on each annual
anniversary of the commencement of such Renewal Term by a percentage as
determined by Landlord and agreed to by Tenant at the time the Fair Market Rent
is determined.

 

19.                               Right of First Offer.  Notwithstanding
anything to the contrary contained herein or in the Lease, Paragraph 51 of the
Lease is hereby deleted in its entirety and of no further force or effect and
Tenant shall have no further right of first offer or other right to purchase the
Building.

 

20.                               Right to Expand.

 

a.                                      Right of First Refusal.  From and after
the FFP Surrender Date with respect to the First Floor Premises, and from and
after the SFP Surrender Date with respect to the Second Floor Premises through
the expiration or earlier termination of the Term, each time that Landlord
intends to accept a written proposal (the “Pending Deal”) to lease the First
Floor Space or, if applicable, the Second Floor Space to a third party (“ROFR
Space”), Landlord shall deliver to Tenant written notice (the “Pending Deal
Notice”) of the existence and the terms of such Pending Deal; provided, however,
that the terms of this Section 20(a) shall not apply to any current or future
transaction pursuant to which Landlord intends to lease all or any of the Second
Floor Space and/or the First Floor Premises directly to Subtenant.  Tenant shall
be entitled to exercise its right under this Section 20(a) only with respect to
the entire ROFR Space. Within ten (10) business days after Tenant’s receipt of
the Pending Deal Notice, Tenant shall deliver to Landlord written notice (the
“Space Acceptance Notice”) if Tenant elects to lease the ROFR Space.  Tenant’s
right to receive the Pending Deal Notice and election to lease or not lease the
ROFR Space pursuant to this Section 20(a) is hereinafter referred to as the
“Right of First Refusal.” If Tenant elects to lease the ROFR Space by delivering
the Space Acceptance Notice within the required ten (10) business day period,
Tenant shall be deemed to agree to lease the ROFR Space on the terms and
conditions set forth in the Pending Deal Notice and any other terms agreeable to
Landlord and Tenant, in the respective sole discretion of each party.

 

If (i) Tenant fails to deliver a Space Acceptance Notice to Landlord within the
required ten (10) business day period, or (ii) no lease amendment or lease
agreement for the ROFR Space, acceptable to Landlord and Tenant in their
respective reasonable discretion, has been executed and delivered by the parties
within thirty (30) days after Landlord delivers a draft of the same to Tenant
despite the good faith efforts of both parties, Tenant shall be deemed to have
elected not to exercise Tenant’s right to lease the ROFR Space pursuant to the
Pending Deal Notice in question in which case Tenant shall be deemed to have
forever waived its right to lease the ROFR Space pursuant to the Pending Deal
Notice in question, this Section 20(a) shall terminate and be of no further
force or effect with respect to the Pending Deal Notice in question, and
Landlord shall have the right to lease the ROFR Space to the party that was the
subject of the Pending Deal Notice on substantially the same business terms and
conditions set forth in the Pending Deal Notice.  Notwithstanding the foregoing,
if Landlord negotiates with the proposed tenant economic lease terms materially
more favorable (but in no event shall the economic lease terms be considered
materially more favorable unless the difference in net effective base rent is
10% or greater), as reasonably determined by Landlord, than those offered to
Tenant but rejected as part of the Pending Deal Notice, Landlord shall be
required to submit the more favorable economic terms to Tenant for its review. 
Tenant shall have five (5) business days after receipt of the more favorable
economic terms to accept or reject the revised terms.  If Tenant rejects the
more favorable terms, Landlord shall be free to enter into a lease with the
proposed tenant on such terms.  Tenant’s rejection of any particular Pending
Deal Notice shall not relieve Landlord of its obligation to again offer any
Right of First Refusal Space to Tenant at any time that Landlord intends, other
than with respect to Subtenant with respect to whom the terms of this Section 20
shall not apply, to again agree to a written proposal from another party to
lease such space in such period.

 

13

--------------------------------------------------------------------------------


 

b.                                      Amended Lease.  If: (i) Tenant fails to
timely deliver a Space Acceptance Notice, or (ii) after the expiration of a
period of thirty (30) days from Tenant’s delivery of a Space Acceptance Notice
pursuant to Section 20(a), no lease amendment or lease agreement for the ROFR
Space, acceptable to Landlord and Tenant, in the respective sole discretion of
each, has been executed, Tenant shall be deemed to have waived its right to
lease the ROFR Space at issue.

 

c.                                       Exceptions.  Notwithstanding the above,
the Right of First Refusal shall not be in effect and may not be exercised by
Tenant:

 

(i)                                     during any period of time that Tenant is
in Default under any provision of the Lease; or

 

(ii)                                  if Tenant has been in Default under any
provision of the Lease three (3) or more times, whether or not the Defaults are
cured, during the twelve (12) month period prior to the date on which Tenant
seeks to exercise the Right of First Refusal.

 

d.                                      Termination.  The Right of First Refusal
shall terminate and be of no further force or effect even after Tenant’s due and
timely exercise of the Right of First Refusal, if, after such exercise, but
prior to the commencement date of the lease of such ROFR Space, (i) Tenant fails
to timely cure any default by Tenant under the Lease; or (ii) Tenant has
Defaulted three (3) or more times during the period from the date of the
exercise of the Right of First Refusal to the date of the commencement of the
lease of the ROFR Space, whether or not such Defaults are cured.

 

e.                                       Rights Personal.  The Right of First
Refusal is personal to Tenant and is not assignable without Landlord’s consent,
which may be granted or withheld in Landlord’s sole discretion separate and
apart from any consent by Landlord to an assignment of Tenant’s interest in the
Lease, except that they may be assigned in connection with any Permitted
Transfer of this Lease.

 

f.                                        No Extensions.  The period of time
within which the Right of First Refusal may be exercised shall not be extended
or enlarged by reason of Tenant’s inability to exercise the Right of First
Refusal.

 

21.                               Additional Modifications to Lease.  From and
after the Effective Date of this First Amendment, the Lease shall be modified as
follows:

 

a.                                      Modification to Basic Lease
Information.  The Tenant’s Contact Person shall be “General Counsel” rather than
“Marty Glick”.

 

b.                                      Modification to Paragraph 2.3(a),
“Changes to Common Area”.  The following shall be added at the end of Paragraph
2.3(a):  “Notwithstanding the foregoing, Landlord’s exercise of the foregoing
rights shall not materially interfere with Tenant’s access to or use of the
Premises to the extent that Tenant’s business operations are materially
interrupted thereby.”

 

c.                                       Modification to Paragraph 2.3(b),
“Changes to Common Area”.  The second sentence of Paragraph 2.3(b) hereby is
deleted and revised to state in its entirety as follows:  “During periods of
construction only, Landlord shall have the right to provide parking to Tenant on
properties reasonably proximate to the Project (the “Adjacent Properties”) or
through the use of valets or parking attendants on the Parking Areas or the
Adjacent Properties, provided that Tenant shall at all times have parking for
the number of automobiles contemplated under the Lease.”

 

d.                                      Modification to Paragraph 4.2,
“Additional Rent”. There shall be added to Paragraph 4.2 a new Paragraph 4.2.11,
“Exclusions from Expenses”, which reads as follows:

 

14

--------------------------------------------------------------------------------


 

“4.2.11        Exclusions from Expenses.  Notwithstanding anything to the
contrary contained in this Paragraph 4.2, and in addition to the exclusions set
forth in the preceding paragraph, there shall be excluded from Expenses and
Additional Rent the following: (i) leasing commissions, advertising expenses,
promotional expenses, attorneys’ fees, disbursements, and other costs and
expenses incurred in procuring prospective tenants, negotiating and executing
leases, and constructing improvements required to prepare for a new tenant’s
occupancy for the Building or the Project, if any; (ii) finance and debt service
fees, principal and/or interest on debt or amortization payments on any
mortgages executed by Landlord covering Landlord’s property, any other
indebtedness of Landlord, and rental under any ground lease or leases for the
Building or the Project; (iii) any depreciation allowance or expense,
amortization (except for expenditures permitted under this Lease) or expense
reserve; (iv) the costs of Landlord’s third party property manager or, if there
is no third party property manager, administration fees in excess of the amount
of 3.0% of Base Rent); (v) except for management fees, Landlord’s general
overhead and any overhead or profit increment to any subsidiary or affiliate of
Landlord for services on or to the Project to the extent that the cost of such
service exceeds competitive costs for such services rendered by persons or
entities of similar skill, competence and experience other than a subsidiary or
affiliate of Landlord; (vi) any costs or expenses representing any amount paid
for services and materials to a (personal or business) related person, firm, or
entity to the extent such amount exceeds the amount that would have been paid
for such service or materials at the then existing market rates in the absence
of such relationship; (vii) compensation paid to any employee of Landlord above
the grade of Property Manager/Building Superintendent, including officers and
executives of Landlord (provided that Landlord may pass through as Expenses
compensation paid to employees at or below the grade of Property
Manager/Building Superintendant or affiliates of Landlord providing services to
the Project); (viii) costs of electrical energy furnished and metered directly
to tenants of the Project or for which Landlord is entitled to be reimbursed by
tenants as additional rental over and above tenant’s Monthly Base Rent or
pass-through of Expenses; (ix) the cost of any work or service furnished to any
tenant or occupant of the Project to a materially greater extent or in a
materially more favorable manner than that furnished generally to the tenants
and other occupants of the Project, or the costs of work or service furnished
exclusively for the benefit of any tenant or occupant of the Project or at such
tenant’s cost; (x) the costs and expenses incurred in resolving disputes with
other tenants, other occupants, or prospective tenants or occupants of the
Project, collecting rents or otherwise enforcing leases of the tenants of the
Project; (xi) any costs incurred to remove, study, test, remediate or otherwise
related to the presence of Hazardous Materials in the Building, which Hazardous
Materials (A) Tenant proves originated from any separately demised tenant space
within the Building other than the Premises or (B) Tenant proves were not
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Building by Tenant or Tenant’s Agents; (xii) the costs of
any work or service performed for any facility other than a facility located
within the Project; (xiii) the costs of repairs, alterations, and general
maintenance necessitated by the gross negligence or willful misconduct of
Landlord or its agents, employees, or contractors or repairs; (xiv) interest or
penalties due to the late payment by Landlord of taxes, utility bills or other
such costs (except to the extent caused by Tenant’s action or inaction);
(xv) any of the following tax or assessment expenses: (a) estate, inheritance,
transfer, gift, federal, state or franchise taxes of Landlord, or (b) penalties
and interest, other than those attributable to Tenant’s failure to comply timely
with its obligations pursuant to this Lease; and (xvi) bad debt expenses and
charitable contributions and donations.  Landlord agrees that (a) Landlord will
not collect or be entitled to collect more than one hundred percent (100%) of
the Expenses actually paid by Landlord in connection with the operation of the
Project in any calendar year, and (b) Landlord shall make no profit from
Landlord’s collection of Expenses.”

 

15

--------------------------------------------------------------------------------


 

e.                                       Modifications to Paragraph 15,
“Tenant’s Insurance”.  The third sentence of Paragraph 15.2 hereby is revised in
its entirety to state:  “No such policy shall contain a deductible greater than
Twenty-Five Thousand Dollars ($25,000.00).  Paragraph 15.5 hereby is deleted and
revised to state in its entirety as follows:  “All insurance required to be
carried by Tenant hereunder shall be maintained with insurance companies
authorized to do business in the State of California for the issuance of the
applicable type of insurance coverage and rated A-VII or better in Best’s Key
Rating Guide.  Tenant shall deliver to Landlord certificates of insurance and
true and complete copies of any and all endorsements required herein for all
insurance required to be maintained by Tenant hereunder at the execution of this
Lease by Tenant.  Tenant shall, at least thirty (30) days prior to expiration of
each policy, furnish Landlord and the other parties named as additional insureds
with certificates of renewal thereof.  Tenant shall (i) provide Landlord with 30
days advance written notice of cancellation of each policy, and (ii) require
Tenant’s insurer to endeavor to provide 30 days advance written notice of
cancellation of each policy.”

 

f.                                        Modification to Paragraph 23.2,
“Assignment and Subletting — Requirements of Request for Consent”.  Paragraph
23.2 shall be amended to provide that if Tenant requests consent to a proposed
assignment or subletting (except in connection with a Permitted Transfer),
whether or not the term of the proposed transfer is for the balance of the Term,
Landlord shall have the right to recapture that portion of the Premises that is
the subject of the proposed assignment or subletting and terminate the Lease
with respect thereto; provided, however, that subsection (3) of Paragraph 23.2
shall be of no further force or effect and Landlord shall not have the right to
sublease or take an assignment, as the case may be, of the interest in the Lease
that is at issue.

 

g.                                       Modification to Paragraph 24, “Tenant’s
Default”.  The following is hereby added at the end of Paragraph 24.(a): 
“provided, however, that if Tenant vacates the Premises at any time during the
last nine (9) months of the Term but continues to perform all of its obligations
hereunder, including, without limitation, maintaining all insurance policies
required by this Lease and complying with all of the requirements of Paragraph
32.9, Tenant shall not be deemed to be in default under this Paragraph 24.(a);”.

 

h.                                      Modification to Paragraph 32.2,
“Tenant’s Obligation to Update Disclosure Certificates”.  The first sentence of
Paragraph 32.2 hereby is deleted and revised to state in its entirety as
follows:  “Within ten (10) business days after receipt of Landlord’s written
request, Tenant shall complete, execute and deliver to Landlord an updated
Disclosure Certificate (each, an “Updated Disclosure Certificate”) describing
Tenant’s then current and proposed future uses of Hazardous Materials on or
about the Premises, which Update Disclosure Certificates shall be in the same
format as that which is set forth in Exhibit D or in such other form as is
reasonably acceptable to Landlord”.

 

i.                                          Modification to Paragraph 34,
“Waiver”.  The last two sentences of Paragraph 34 hereby are deleted and revised
to state in their entirety as follows:  “No delay or omission in the exercise of
any right or remedy of Landlord or Tenant in regard to any default by the other
shall impair such right or remedy or be construed as a waiver.  Any waiver by
Landlord or Tenant of any default must be in writing and shall not be a waiver
of any other default concerning the same or any other provisions of this Lease.”

 

j.                                         Modification to Paragraph 40,
“Financial Statements”.  Paragraph 40 hereby is deleted and revised to state in
its entirety as follows:  “Within ten (10) days after Landlord’s request, Tenant
shall deliver to Landlord the then current, or if Tenant is a publicly traded
company, the most recent publicly available financial statements of Tenant
prepared, compiled or reviewed by a certified public accountant, including a
balance sheet and

 

16

--------------------------------------------------------------------------------


 

profit and loss statement for the most recent prior year, all prepared in
accordance with GAAP.”.

 

k.                                      New Paragraphs.  The following new
paragraphs are hereby added to the Lease:

 

“53.                         Commercially Reasonable.  Where Landlord or Tenant
are required to use “best efforts” in the performance of any obligation under
this Lease, “best efforts” shall mean “commercially reasonable good faith
efforts.”

 

“54.                         Force Majeure.  Whenever a period of time is herein
prescribed for action (other than the payment of money) to be taken by Landlord
or Tenant, such party shall not be liable or responsible for, and there shall be
excluded from the computation for any such period of time, any delays due to
strikes, riots, acts of God, shortages of labor or materials, war, terrorist
activity, governmental laws, regulations or restrictions”.

 

22.                               Brokers.  Landlord and Tenant each represents
and warrants that it has not dealt with any broker, agent or other person
(collectively, “Broker”) in connection with this First Amendment and that no
Broker brought about this transaction, other than BT Cassidy/Turley.  Landlord
and Tenant each hereby agree to indemnify and hold the other harmless from and
against any claims by any Broker, other than the broker, if any named in this
Section 22, claiming a commission or other form of compensation by virtue of
having dealt with Tenant or Landlord, as applicable, with regard to this First
Amendment.

 

23.                               OFAC.  To Tenant’s knowledge, without any duty
of inquiry, as of the date of Tenant’s execution of this First Amendment, Tenant
is currently (a) in compliance with and shall at all times during the Term of
the Lease remain in compliance with the regulations of the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of Treasury and any statute,
executive order, or regulation relating thereto (collectively, the “OFAC
Rules”), (b) not listed on, and shall not during the term of the Lease be listed
on, the Specially Designated Nationals and Blocked Persons List maintained by
OFAC and/or on any other similar list maintained by OFAC or other governmental
authority pursuant to any authorizing statute, executive order, or regulation,
and (c) not a person or entity with whom a U.S. person is prohibited from
conducting business under the OFAC Rules.

 

24.                               Miscellaneous.

 

a.                                      This First Amendment is the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous oral and written agreements and
discussions.  This First Amendment may be amended only by an agreement in
writing, signed by the parties hereto.

 

b.                                      This First Amendment is binding upon and
shall inure to the benefit of the parties hereto, their respective agents,
employees, representatives, officers, directors, divisions, subsidiaries,
affiliates, assigns, heirs, successors in interest and shareholders.

 

c.                                       Tenant acknowledges that it has read
the provisions of this First Amendment, understands them, and is bound by them.
Time is of the essence in this First Amendment.

 

d.                                      This First Amendment may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which when taken together shall constitute one and the same instrument.  The
signature page of any counterpart may be detached therefrom without impairing
the legal effect of the signature(s) thereon provided such signature page is
attached to any other counterpart identical thereto except having additional
signature pages executed by other parties to this First Amendment attached
thereto.

 

17

--------------------------------------------------------------------------------


 

e.                                       Except as amended and/or modified by
this First Amendment, the Lease is hereby ratified and confirmed and all other
terms of the Lease shall remain in full force and effect, unaltered and
unchanged by this First Amendment.  In the event of any conflict between the
provisions of this First Amendment and the provisions of the Lease, the
provisions of this First Amendment shall prevail.  Whether or not specifically
amended by this First Amendment, all of the terms and provisions of the Lease
are hereby amended to the extent necessary to give effect to the purpose and
intent of this First Amendment.

 

[Signatures are on the next page.]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

 

 

TENANT:

 

 

 

THERAVANCE, INC.,

 

a Delaware corporation

 

 

 

/s/ Rick E Winningham

 

 

 

By: Rick E Winningham

 

Its: Chief Executive Officer

 

 

 

 

 

LANDLORD:

 

 

 

ARE-901/951 GATEWAY BOULEVARD, LLC,

 

a Delaware limited liability company

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

a Delaware limited partnership,

 

 

managing member

 

 

 

 

 

By:

ARE-QRS CORP.,

 

 

 

a Maryland corporation,

 

 

 

general partner

 

 

 

 

 

 

 

/s/ Eric S. Johnson

 

 

 

 

 

 

 

By: Eric S. Johnson

 

 

 

Its: Vice President, Real Estate Legal Affairs

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Premises

 

(Attached)

 

--------------------------------------------------------------------------------

 